Citation Nr: 0407536	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  99-16 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from May 1961 to August 
1962 and from June 11 to June 16, 1963.  The veteran was 
activated to regular Army service from an Alabama Army 
National Guard unit headquartered in Florala, Alabama.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision in 
which the Department of Veterans' Affairs (VA) regional 
office (RO) in St. Petersburg, Florida, denied entitlement to 
service connection for recurrent left shoulder separations 
with impingement syndrome.

In December 2000, the Board remanded this matter to the RO 
for further development.  In a January 2003 decision, the 
Board denied entitlement to service connection for the 
claimed left shoulder disorder.  However, the Board's January 
2003 decision was vacated because the veteran had requested a 
hearing before a Member of the Board and had not been 
afforded such a hearing.


REMAND

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on the veteran's part.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (Court) held that a remand 
by the Board confers on the veteran the right to compliance 
with the remand order.  During a hearing before the 
undersigned Veterans Law Judge, the veteran's representative 
asserted that the RO had not complied with the Board's 
December 2000 remand of this matter.

In December 2000, the Board instructed the RO to request the 
veteran to provide more specific information concerning the 
left shoulder injury he claimed to have incurred during his 
service at Fort Chaffee, Arkansas, in 1962.  The RO was 
instructed to contact the National Personnel Records Center 
(NPRC), or any other indicated agency, and request service 
clinical records for the appropriate period.  The RO was 
instructed to request a negative reply if records were 
determined not to be available.  

I note that the veteran was activated to active duty for 
training from an Alabama Army National Guard Unit 
headquartered in Florala, Alabama.  The unit to which he was 
assigned when activated is identified in service personnel 
records contained in the claims file.  The RO should attempt 
to obtain records from that source, that is, from the Alabama 
Army National Guard.

The RO was also instructed to request the veteran to provide 
a list of all persons who had treated him for a left shoulder 
disorder since his separation from service, and to obtain all 
records of any treatment reported by the veteran that were 
not already in the claims file, including, specifically, 
treatment records from David R. Chandler, M.D., and E. Jean 
Dabezies, M.D.  The RO was further instructed that in the 
event private records could not be obtained, the veteran 
should be so advised, so that he might obtain and present the 
records himself. 

During his testimony before the undersigned Veterans Law 
Judge, the veteran alluded to his treatment for a left 
shoulder disorder by Dr. Kazys J. Jankauskas.  The file 
contains a letter from Dr. Jankauskas, in which the doctor 
states that he treated the veteran from 1966 to 1967 for a 
left shoulder rotator cuff tear.  According to the doctor, 
the veteran was treated again in 1978 for a rotator cuff 
tear.  According to Dr. Jankauskas, during this period of 
time, the veteran was hospitalized periodically.

The veteran also testified that soon after his service he 
received treatment at East Point Hospital, on Cleveland 
Avenue, in Atlanta, Georgia, three to four times for his 
shoulder problem.  He indicated that the physician who 
treated him was Dr. Garcia.  He indicated that he had not 
been able to obtain Dr. Garcia's treatment records.  However, 
the RO should attempt to obtain treatment records from the 
identified hospital.

The veteran also asserted that he had been treated for 
shoulder dislocations at Baptist Hospital, in Pensacola, 
Florida.

The veteran also testified that he was receiving disability 
benefits administered by the Social Security Administration.  
He asserted that he was awarded such benefits based, at least 
in part, on his disability from a left shoulder disorder.  
There is no indication that the RO has attempted to obtain 
directly from the Social Security Administration all of the 
records associated with the veteran's application for and 
award of Social Security disability benefits.  It is not 
known whether additional records from SSA would be relevant 
to the current claim, but VA is required to obtain evidence 
from the Social Security Administration, including decisions 
(if any) by an administrative law judge, and give the 
evidence appropriate consideration and weight.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, private or other) who have treated 
the veteran for a left shoulder disorder 
since his separation from service.  The 
veteran should be requested to give the 
approximate dates of such treatment.  The 
RO should take all necessary steps to 
obtain any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.  In 
particular, the RO should obtain all 
treatment records from the VA Medical 
Center in Pensacola, Florida; Baptist 
Hospital, Pensacola, Florida; and East 
Point Hospital, Atlanta, Georgia.  The RO 
should also attempt to obtain the clinical 
treatment records of the veteran's 
treatment by Drs. David R. Chandler, E. 
Jean Dabezies, and  Kazys J. Jankauskas, 
whose addresses are printed on letters 
contained in the claims file.

2.  The RO should request the veteran to 
provide more specific information about 
the claimed injury to the left shoulder 
while serving in Fort Chaffee, Arkansas, 
in 1962.  He should provide the identity 
of the unit to which he was assigned, the 
date of the injury, and the location of 
treatment.  If sufficient information is 
received to permit a search for records, 
the RO should contact the NPRC or any 
other indicated agency (such as, for 
example, the U. S. National Archives) and 
request service clinical records.  The 
NPRC and any other indicated agency should 
be requested to search all applicable 
secondary sources for documentation of any 
relevant treatment that the veteran may 
have received, including for a left 
shoulder disorder.  If records are not 
available, the agencies contacted should 
be requested to so advise VA.  If the RO 
has insufficient information with which to 
initiate a search for records, and cannot 
obtain such information from the veteran, 
the record should so indicate.  Under 
38 C.F.R. § 3.159(c)(2), VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  

3.  The RO should attempt to obtain 
directly from the Alabama Army National 
Guard unit to which the veteran was 
assigned, prior to, during, and after his 
active duty service, medical records of 
the veteran's medical treatment, if any, 
maintained by the National Guard unit.

4.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the veteran's claim for SSA 
disability benefits, including the medical 
records relied upon concerning that claim.

5.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

6.  Thereafter, the RO should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Less than 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




